DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

            Claims 2 and 9 are objected to because of the following informalities:  

             In claim 2, “…from the access point;” in lines 2 – 3 should be corrected to “…from an access point;”.  Appropriate correction is required.

             In claim 9, “…cause the wireless access point to perform operations…” in lines 5 – 6 should be corrected to “…cause the wireless station to perform operations…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tian et al (US 2020/0336341).

           Re claim 1, Tian teaches of a method comprising: transmitting, by a station (STA, #504, Fig.5B), first beamforming feedback (VAk, Paragraph 0083 and Paragraphs 0079 – 0081) in response to first sounding signals from a first set of antennas (Paragraphs 0061, 0063 and 0066); transmitting, by the station, second beamforming feedback (VBk, Paragraph 0083 and Paragraphs 0079 – 0081) in response to second sounding signals from a second set of antennas (Paragraphs 0061, 0063 and 0066); and receiving, by the station, data that is beamformed (precode data streams, Paragraph 0061) according to a steering matrix (steering matrix, Paragraphs 0050 and 0061), the steering matrix based on correlational relationships between pairs of the antennas of the first set of antennas and the second set of antennas, the correlational relationships based on beamforming feedback, including the first and the second beamforming feedback, first portions of a correlational matrix corresponding to relationships between antennas in the first set of antennas second portions of the correlational matrix corresponding to relationships between antennas in the second set of antennas (Examiner has not given patentable weight on the claimed steering matrix, where the claimed steering matrix is not related with the station, the station only receives the data that has been beamformed according to a steering matrix determined somewhere else (access point). The method of operation of the station does not change based on the process of beamforming the data that is received) (See MPEP 2113 (I)).

           Re claim 9, Tian teaches of a wireless station, comprising: one or more antennas (#525, Fig.5); one or more processors (#406, Fig.4 and Fig.5); and one or more non-transitory computer-readable media containing instructions that, when executed by the one or more processors (tangible storage media, Paragraph 0058), are configured to cause the wireless station to perform operations, the operations comprising: instructing the one or more antennas to transmit first beamforming feedback in response to first sounding signals from a first set of antennas; instructing the one or more antennas to transmit second beamforming feedback in response to second sounding signals from a second set of antennas; and receiving, at the one or more antennas, data that is beamformed according to a steering matrix (see claim 1), the steering matrix based on correlational relationships between pairs of the antennas of the first set of antennas and the second set of antennas, the correlational relationships based on beamforming feedback, including the first and the second beamforming feedback, first portions of a correlational matrix corresponding to relationships between antennas in the first set of antennas second portions of the correlational matrix corresponding to relationships between antennas in the second set of antennas (Examiner has not given patentable weight on the claimed steering matrix, where the claimed steering matrix is not related with the station, the station only receives the data that has been beamformed according to a steering matrix determined somewhere else (access point). The operation of the station does not change based on the process of beamforming the data that is received) (See MPEP 2113 (I)).

           Re claim 17, Tian teaches of one or more non-transitory computer-readable media containing instructions that (tangible storage media, Paragraph 0058), when executed by one or more processors (#406, Fig.4 and Fig.5), are configured to cause a wireless station to perform operations, the operations comprising: instructing one or more antennas of the wireless station to transmit first beamforming feedback in response to first sounding signals from a first set of antennas; instructing the one or more antennas to transmit second beamforming feedback in response to second sounding signals from a second set of antennas; and receiving, at the one or more antennas, data that is beamformed according to a steering matrix, the steering matrix based on correlational relationships between pairs of the antennas of the first set of antennas and the second set of antennas, the correlational relationships based on beamforming feedback, including the first and the second beamforming feedback, first portions of a correlational matrix corresponding to relationships between antennas in the first set of antennas second portions of the correlational matrix corresponding to relationships between antennas in the second set of antennas (see claims 1 and 9).

            Re claims 2, 10 and 18, Tian teaches of further comprising: receiving, by the station, the first sounding signals and the second sounding signals from an access point (AP, #502, Fig.5A and Paragraphs 0063 and 0066); and receiving data packets at the station, the data packets beamformed according to the beamforming steering matrix (precode data streams, Paragraph 0061).

            Re claims 3, 11 and 19, Tian teaches of wherein the first sounding signals and the second sounding signals are received in parallel (parallel, Paragraphs 0048 and 0066 – 0067) and with different tones (via multiple frequency tones, Paragraph 0066).

            Re claims 4 and 12, Tian teaches of wherein the correlational relationships between pairs of the multiple antennas are adjusted based on the different tones of the first sounding signals and the second sounding signals (The claim limitation has not been given patentable weight for the same reasons as described above in claims 1 and 9).

            Re claims 5 and 13, Tian teaches of wherein the first sounding signals and the second sounding signals are received at different times (sequence of symbols, Paragraph 0007) and with a same tone (for each tone, Paragraph 0007).

            Re claims 6 and 14, Tian teaches of further comprising accounting for redundancy in the correlational matrix based on overlap between pairs of antennas in the first set of antennas and the second set of antennas such that after accounting for the redundancy, the correlational matrix includes a single value for each of the pairs of antennas (The claim limitation has not been given patentable weight for the same reasons as described above in claims 1 and 9).

            Re claims 7 and 15, Tian teaches of wherein deriving the steering matrix is independent of phase rotations between the first beamforming feedback and the second beamforming feedback (The claim limitation has not been given patentable weight for the same reasons as described above in claims 1 and 9).

            Re claims 8, 16 and 20, Tian teaches of wherein the first set of antennas and the second set of antennas are at a single wireless access point (AP, #502, Fig.5A and Paragraph 0066).

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633